Order, Supreme Court, New York County (Edward Lehner, J.), entered on or about September 21, 1992, which granted defendants’ motion for a change of venue from New York County to Westchester County, unanimously affirmed, without costs.
Defendants satisfied their burden of showing that this transitory action should be tried in the county where the accident occurred, and that decision will not be disturbed in the absence of a showing of an abuse of discretion (Paddock Constr. v Thomason Indus. Corp., 133 AD2d 20, 22). The paramedic who treated plaintiff at the scene and the fire and police personnel who responded are Westchester County employees and residents whose convenience was properly given priority over that of plaintiffs treating physicians and family members (Quiles v Orsi, 182 AD2d 499). Plaintiffs contention that his physical disability presents him with a significant hardship in having to travel to Westchester County is rebutted by statements he made in his application for renewal of his driver’s license. Finally, plaintiffs alternative request for a transfer of venue to Queens County was properly denied in light of the fact that his driver’s license application lists his address as Nassau County. Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.